Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the arguments filed 2/18/2021.  Applicant’s arguments have been considered.  Claims 1, 2, 4-6, 8 are finally rejected.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
all of the plurality of graphite particles being larger in size than all of the plurality of hard carbon particles” is not supported by the disclosure as originally filed (emphasis added).
Applicant must clearly and specifically point out the support for these additions in the original filing or cancel the new matter in response to this Office Action.


The Applicant relies on Drawings 3 and 4 and the corresponding text in the Specification, see below.
[63]    Referring to FIG. 3, the electrode 300 manufactured according to an exemplary embodiment of the present disclosure may include a plurality of graphite particles 301 and a plurality of hard carbon particles 302. In detail, the electrode 300 may include the graphite particles 301 that are arranged on a current collector 303 so as to form a plurality of pores 304 and the hard carbon particles 302 mixed with the graphite particles 301.
[64]    In detail, the hard carbon particles 302 may be mixed with the graphite particles 301 in at least one form of a complex form and a form obtained by coating the hard carbon particles 302 on a surface of the graphite particles 301 in the form of particles. In this case, the complex may be formed in such a way that the hard carbon particles 302 are arranged in the pores 304 between the graphite particles 301. In this case, the hard carbon particles 302 may each have a size between 4 um and 12 um. The hard carbon particles 302 may each be shaped like at least one of a circular shape, a plate shape, and a linear shape. (emphasis added)




MPEP 2125 states:
PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE
When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. “[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.”). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193USPQ 332 (CCPA 1977) (“We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)” would have suggested the desirability of 

It is noted that the pore size is not specified in the Specification as to the comparison of the hard carbon particles and the graphite particles.  The Spec is silent as to the drawings drawn to scale.  
Further, fig. 3-4 show some of them larger but do not show all the particles in the layer, and rather show schematics of small sections at best.  The figures are 2D, and hence are unable to see the third dimension which could show a dimension of the hard carbon larger than a dimension of the graphite particle. 
Further, since the Specification is silent as to the graphite size, the graphite particles can be of various sizes, and hence some pores may or may not be smaller than the particles, absent any description of the particle size range or particle distribution.  The Spec lacks any form of description that correlates with the drawings to conclude that “all of the plurality of graphite particles being larger in size than all of the plurality of hard carbon particles”.  
Hence, rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724